DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 20050033133) in view of Wikswo (US 20150004077) and Kartalov (US 20120085648).
	With respect to claims 1 and 22, Kraft discloses a device for processing or analyzing biological material comprising a housing (Figure 1A:1) having a channel (Figure 1A:7) with an inlet and an outlet.  The inlet and outlet of the housing are configured to bring the channel in fluid communication with a circulatory system (Figure 1B:8) of a subject when the housing is secured to the subject.  This is described in at least paragraphs [0024] and [0025].  Kraft further states that a fastener (Figure 1A:4) is configured to secure the housing to the body of the subject.  It is unclear, however, if Kraft teaches that a compartment is fluidly connected to the channel.
	Wikswo discloses a device for processing or analyzing biological material comprising a housing (Figure 23:2300) having a channel with an inlet and an outlet.  The channel is fluidly connected to a compartment (see Figs. 3A, 4, 8B and 9).  The compartment includes a semi-permeable layer comprising a membrane and a layer of cells (see Figs. 3A and 8A).  This is described in at least paragraphs [0086]-[0121].
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Kraft device with at least one compartment to conduct analysis of blood flowing through the channel.  In some embodiments, Wikswo teaches that the compartment may be configured to interact with a blood flow and mimic in vivo conditions to evaluate cell behavior.  Other types of compartments may be used for different purposes.  Regardless, Wikswo is evidence that microfluidic systems typically utilize a plurality of microfluidic channels that interconnect a plurality of microfluidic compartments that store reagents, conduct assays, enable optical detection, etc. 

	Wikswo further teaches that the semi-permeable layer comprising a microporous membrane and a layer of cells may divide the compartment into two flow channels (i.e. separate a compartment from a channel).  The semi-permeable layer may be cell-selective or size-selective, in that the pores may be sized to block cells of a larger diameter and allow cells of a smaller diameter to pass through.  Kraft and Wikswo, however, do not expressly disclose a semi-permeable layer that permits red blood cells to be perfused through the semi-permeable layer into the compartment while restricting the passage of white blood cells.
	Kartalov discloses a device for processing or analyzing biological material comprising a housing having a channel (Figure 1:15) with an inlet (Figure 1:50) and an outlet (Figure 1:10).  A first semi-permeable layer (Figure 1:60) is disposed between the channel and a compartment (Figure 1:25).  Kartalov teaches in paragraphs [0038]-[0044] that the semi-permeable layer permits red blood cells to be perfused through the semi-permeable layer into the compartment while restricting the passage of white blood cells.  Paragraphs [0033]-[0036] disclose the principle that blood components are typically separated based on size.  Kartalov additionally states that a second semi-permeable layer (Figure 1:80) is configured to restrict the passage of essentially all cells in order to collect plasma.
	Before the effective filing date of the claimed invention, it would have been obvious to provide the Kraft housing with a semi-permeable membrane capable of separating red blood cells from white blood cells by allowing red blood cells to pass through the membrane and into a compartment.  Kartalov teaches that it is common to separate blood components in this way at point-of-care settings that involve diagnostic testing of blood components, scrubbing, apheresis, dialysis, blood salvaging, and blood purification.  See, for example, paragraph [0084].  Kartalov teaches that it is well within the ability of one of ordinary skill to select a membrane pore size designed to be small enough to block white blood cells, while also being large enough to permit the passage of red blood cells.  Alternatively, the membrane may be sized to block all cells while permitting the diffusion and collection of plasma.

	With respect to claims 5 and 6, Kraft, Wikswo and Kartalov disclose the combination as described above.  Wikswo further states that the semi-permeable layer may include epithelial cells and endothelial cells.

	With respect to claim 7, Kraft, Wikswo and Kartalov disclose the combination as described above.  Wikswo further teaches in at least paragraph [0103] that the microporous membrane may include a collagen coating.

	With respect to claims 8 and 9, Kraft, Wikswo and Kartalov disclose the combination as described above.  Wikswo teaches in at least paragraph [0078] that the device is fabricated using polycarbonate, polyurethane and PDMS materials.

	With respect to claims 10-12, Kraft, Wikswo and Kartalov disclose the combination as described above.  Wikswo shows that a plurality of compartments may be provided in an array and/or in a linear fashion.  This is shown in at least Figs. 1, 17 and 18.

	With respect to claims 13-15, Kraft, Wikswo and Kartalov disclose the combination as described above.  Wikswo further states in at least paragraphs [0099] and [0106] that the compartment includes a coating comprising collagen-type IV and laminin.

With respect to claims 18, 20 and 21, Kraft, Wikswo and Kartalov disclose the combination as described above.  A mere duplication of parts (here, providing multiple semi-permeable layers, inlets and outlets) to produce a cumulative or otherwise predictable result is considered to be prima facie obvious.  See MPEP 2144.04.  Kartalov shows in at least Fig. 1 that more than one semi-permeable layer is provided, such that each membrane is associated with an inlet and an outlet.

With respect to claim 19, Kraft, Wikswo and Kartalov disclose the combination as described above.  Wikswo teaches throughout the reference that the compartments may include an extracellular matrix to enable cell attachment to the semi-permeable layer.  

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 20050033133) in view of Wikswo (US 20150004077) and Kartalov (US 20120085648) as applied to claim 13, and further in view of Butler (US 5486457).
With respect to claim 1, Kraft, Wikswo and Kartalov disclose the combination as described above, however do not expressly state that the coating further comprises an antibody.
Butler discloses a device for analyzing or processing a biological material.  Butler teaches that cells (Figure 1:12) are immobilized on a substrate (Figure 1:11) and that  magnetic beads (Figure 1:10) bind to cell surfaces.  At least column 2, lines 36-52 state that cell attachment is accomplished using a coating that comprises an antibody that binds to a cadherin and/or an integrin (“Examples of molecule-specific attachment molecules include ligands for integrins (e.g., extracellular matrix molecules, synthetic ECM peptides, and anti-integrin antibodies), and other molecules binding to non-integrin surface-bound molecular receptors (for example, ligands for cell-cell adhesion receptors “cadherins”, that also link up to the cytoskeleton”).
Before the effective filing date of the claimed invention, it would have been obvious to provide the Kraft device with an antibody coating that specifically binds to cells.  Butler teaches that antibody ligands for integrins and cadherins are well known in the art and are typically applied to cell assays where cells are immobilized.  Those of ordinary skill would have understood the value of capturing cells flowing through the Kraft channel for additional analysis using a coating containing antibodies.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

Response to Arguments
In response to Applicant’s amendments filed 14 October 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Kraft with Wikswo and Kartalov.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799